 8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 1 of 10 - Page ID # 12




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

RANDALL DAVID DUE,

                     Plaintiff,                                 8:20CV172

      v.

JOSEPH F. BATAILLON; JOHN DOE, US
Marshal(s); LAURIE SMITH CAMP;                              MEMORANDUM
JOHN M. GERRARD; F. A. GOSSETT;                              AND ORDER
THOMAS D. THALKEN; RICHARD G.
KOPF; ROBERT T. DAWSON;
MATTHEW R. HOFFMAN; BRIAN D.
BAILEY; DENISE M. LUCKS; MICHAEL
CARVAJAL; KEN HYLE; and
BRADLEY T. GROSS,

                     Defendants.


       Plaintiff Randall David Due (“Due”), a pro se prisoner at the Federal Correctional
Institution in Greenville, Illinois (“FCI-Greenville”), filed a Complaint (Filing No. 1) on
March 16, 2020, in the United States District Court for the Southern District of Illinois.
Due was given leave (Filing No. 9) to proceed in forma pauperis.

       On May 4, 2020, the Honorable J. Phil Gilbert determined the District of Nebraska
is the appropriate forum for this action and transferred (Filing No. 13) this matter to this
Court. See 28 U.S.C. §§ 1391(b), 1404(a). This matter was originally assigned to the
Honorable Richard G. Kopf (“Judge Kopf”) as the supervising pro se judge but was later
reassigned because Judge Kopf 1 is named as a defendant. The Court now conducts an
initial review to determine whether summary dismissal is appropriate under 28 U.S.C.
§§ 1915(e) and 1915A.


       1
        The complaint incorrectly lists Judge Kopf’s last name as “Koph.” The docket
sheet has been corrected to reflect the proper spelling.
     8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 2 of 10 - Page ID # 13




I.       SUMMARY OF COMPLAINT
         In addition to Judge Kopf, Due names as defendants United States District Court
Judges Joseph F. Bataillon (“Judge Bataillon”), Laurie Smith Camp (“Judge Smith
Camp”), John M. Gerrard (“Judge Gerrard”), and Robert T. Dawson (“Judge Dawson”),
and United States Magistrate Judges F. A. Gossett (“Judge Gossett”) and Thomas D.
Thalken (“Judge Thalken”). He also brings this action against unnamed “John Doe”
employees of the United States Marshals Service (the “Does”); Assistant United States
Attorneys Matthew R. Hoffman (“Hoffman”) and Brian D. Bailey (“Bailey”); Clerk of
the United States District Court of Nebraska Denise M. Lucks (“Lucks”); and Bureau of
Prisons employees Michael Carvajal, Ken Hyle, and Bradley T. Gross (“BOP
Employees”). 2 Due’s Statement of Claim consists of the following:

                 “ILLEGAL DETENTION based upon U.S. Constitutional
         violations committed by the Judicial officers of the court pre-trial, during
         trial and post-conviction thru the present.

         Details shall be provided with/in ‘Discovery’ to follow.

         Parties are being sued in their Individual and personal capacity as the
         judges have a ‘Personal Bias’ against petitioner as may be evidenced by the
         Constitutional Criminal Complaint filed against them by the petitioner.

         ....

         Judge ROBERT T. DAWSON (the sitting judge at trial) acted without
         ‘SUBJECT MATTER JURISDICTION’ because of his denial of
         petitioner’s 5th Amendment Right of Due Process Eleven (11) times during
         trial[.]

         ....

         LAURIE SMITH CAMP comitted [sic] ‘perjury’ on the witness stand
         during trial.

         ....


       Due also named FCI-Greenville’s warden as a defendant in his complaint. He
         2
was dismissed without prejudice (Filing No. 13) before the case was transferred.
                                              2
  8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 3 of 10 - Page ID # 14




       U.S. Attorney MATTHEW R. HOFFMAN and Judge ROBE[R]T.
       DAWSON conspired to Tamper with the jury to obtain a guilty conviction
       at any cost.

       Due refers to “Exhibit G” in his Statement of Claim, which is attached to his
complaint and consists of portions of the transcript from Due’s criminal case in this Court
at Case No. 8:12CR344. Due summarized and typed some portions of the transcript
himself. Due also includes what appears to be a cover page for Due’s self-styled “United
States Constitution Citation Criminal Complaint” and list of parties to that “complaint,”
including many of the defendants named here, which he filed in the United States District
Court for the Middle District of Georgia. A check of federal court records available on
PACER shows that Due’s “Criminal Complaint” was dismissed as frivolous on June 4,
2014. See Due v. Smith Camp, et al., No. 1:14-cv-87 (WLS) (M.D. Ga. June 4, 2014).

       Also attached to Due’s complaint is a document entitled “Affidavit Notice of
Acceptance of ‘Contract’ Offer” addressed to “All Public Officials, Officers, Employees
and Agents of the Government; and of the Federal District ‘legislative’ Court system of
‘Limited Jurisdiction,’ the U.S. Marshal Service, the Department of Justice, and it’s
various ‘agencies’ especially the Bureau of Prisons (BOP).” That document purports to
establish a “contract” between Due and the listed government officials whereby the
officials are required to perform according to their oaths and uphold Due’s rights. The
document further purports to be a “binding contract if they do not rebut it” and sets Due’s
“fee for proceeding with any matter which would prejudice [his] Rights in this ‘contract,’
in the absence of a rebuttal by sworn Affidavit or Declaration” as “$10,000.00 per day.”

       Due seeks damages of $10,000 “per count” against each defendant in their
individual and official capacities as well as punitive damages.

II.    STANDARD OF REVIEW
       The Court is required to review prisoner and in-forma-pauperis complaints seeking
relief against a governmental entity or an officer or employee of a governmental entity to


                                             3
  8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 4 of 10 - Page ID # 15




determine whether summary dismissal is appropriate. See 28 U.S.C. §§ 1915(e) and
1915A. The Court must dismiss a complaint or any portion of it that states a frivolous or
malicious claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief.                 28 U.S.C.
§§ 1915(e)(2)(B), 1915A(b).

       Pro se plaintiffs must set forth enough factual allegations to “nudge[] their claims
across the line from conceivable to plausible,” or “their complaint must be dismissed.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil Procedure
is to give the opposing party ‘fair notice of the nature and basis or grounds for a claim,
and a general indication of the type of litigation involved.’” Topchian v. JPMorgan
Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins v. Saunders, 199
F.3d 968, 973 (8th Cir. 1999)).         However, “[a] pro se complaint must be liberally
construed, and pro se litigants are held to a lesser pleading standard than other parties.”
Id. at 849 (internal quotation marks and citations omitted).

III.   DISCUSSION
       Due seeks damages against several federal judges and other federal officials in
both their official and individual capacities. Because Due seeks relief against federal
officials, his claims are properly considered pursuant to Bivens v. Six Unknown Fed.
Narcotics Agents, 403 U.S. 388 (1971). “A Bivens claim is a cause of action brought
directly under the United States Constitution against a federal official acting in his or her
individual capacity for violations of constitutionally protected rights.” Buford v. Runyon,




                                               4
  8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 5 of 10 - Page ID # 16




160 F.3d 1199, 1203 n.6 (8th Cir. 1998). 3 “As a general rule, Bivens claims and § 1983
claims are almost identical and involve the same analysis.” Solomon v. Petray, 795 F.3d
777, 789 n.7 (8th Cir. 2015). For the reasons explained below, Due’s complaint fails to
state a Bivens claim for relief against any of the named defendants and will be dismissed.

       A.     Official-Capacity Claims
       Due’s claims against the defendants in their official capacities are barred by
sovereign immunity. Absent an express waiver, the doctrine of sovereign immunity bars
a claim for money damages against the United States, its agencies, and its officers in their
official capacities. See FDIC v. Meyer, 510 U.S. 471, 475 (1994) (holding that a Bivens
claim cannot be brought against a federal agency). Because “[s]overeign immunity is
jurisdictional in nature,” id. (citing United States v. Mitchell, 463 U.S. 206, 212 (1983)
(“It is axiomatic that the United States may not be sued without its consent and that the
existence of consent is a prerequisite for jurisdiction”)), and because no waiver of
sovereign immunity applies in this case, Due’s claims alleged against all the defendants
in their official capacities must be dismissed for lack of jurisdiction.

       B.     Judicial Immunity
       Due alleges Judge Dawson acted without subject-matter jurisdiction and violated
Due’s Fifth Amendment due-process rights while presiding over Due’s criminal trial.
Due also alleges Judge Dawson conspired with Hoffman to tamper with the jury to obtain




       3
        In Bivens, the “[Supreme] Court recognized an implied cause of action for
damages against federal officers alleged to have violated the petitioner’s Fourth
Amendment rights.” Hui v. Castaneda, 559 U.S. 799, 803 n.2 (2010). It subsequently
found the Bivens “remedy available for violations of an individual’s rights under the
Cruel and Unusual Punishments Clause of the Eighth Amendment and the Due Process
Clause” of the Fifth Amendment. Id. (citing Carlson v. Green, 446 U.S. 14, 17-19
(1980), and Davis v. Passman, 442 U.S. 228, 230 (1979)). “These three casesCBivens,
Davis, and CarlsonCrepresent the only instances in which the Court has approved of an
implied damages remedy under the Constitution itself.” Ziglar v. Abbasi, 582 U.S. ___,
137 S. Ct. 1843, 1855 (2017).
                                              5
  8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 6 of 10 - Page ID # 17




a conviction. 4 However, Due’s claims against Judge Dawson based on actions taken in
his judicial capacity are barred by the doctrine of judicial immunity.

       Judges are absolutely immune from suits for damages arising from acts in their
judicial capacities, even if in error, as long as such actions were not taken in the complete
absence of all jurisdiction. Mireles v. Waco, 502 U.S. 9, 11-12 (1991). An act is judicial
if “it is one normally performed by a judge and if the complaining party is dealing with
the judge in his judicial capacity.” Schottel v. Young, 687 F.3d 370, 373 (8th Cir. 2012)
(internal citations omitted). Judicial immunity is an immunity from suit, not just from
damages, and “is not overcome by allegations of bad faith or malice, the existence of
which ordinarily cannot be resolved without engaging in discovery and eventual trial.”
Mireles, 502 U.S. at 11. Moreover, “a judge will not be deprived of immunity because
the action he took was in error . . . or was in excess of his authority.” Id. at 13 (internal
quotation omitted).

       While Due alleges that Judge Dawson “acted without subject matter jurisdiction,”
his allegations are completely conclusory and lack any factual support. All acts Due
complains of were taken in the context of his federal criminal trial in Case No.
8:12CR344, and all of Judge Dawson’s actions were taken in his judicial capacity. It is
equally evident from review of the record that Judge Dawson, a duly appointed federal
judge, had jurisdiction to preside over Due’s criminal trial. Thus, despite Due’s
conclusory assertions to the contrary, Judge Dawson did not act in “complete absence of
all jurisdiction,” and he is entitled to immunity. Mireles, 502 U.S. at 12-13.

       C.        Witness Immunity
       Due also alleges in a conclusory fashion that Judge Smith Camp violated his
constitutional rights by committing perjury on the witness stand during his criminal trial.
To the extent Due asserts any claims against Judge Smith Camp for acts taken in her


       4
           Due’s conspiracy claim will be discussed in greater detail below.
                                               6
  8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 7 of 10 - Page ID # 18




judicial capacity, his claims are barred by the doctrine of judicial immunity as discussed
above. Due’s claims asserted against Judge Smith Camp in her capacity as a witness are
likewise barred by the absolute immunity applicable to trial witnesses.

       As the United States Supreme Court has explained,

       In Briscoe [v. LaHue, 460 U.S. 325 (1983)], . . . this Court held that the
       immunity of a trial witness sued under § 1983 is broader: In such a case, a
       trial witness has absolute immunity with respect to any claim based on the
       witness’ testimony. When a witness is sued because of his testimony, the
       Court wrote, “‘the claims of the individual must yield to the dictates of
       public policy.’” 460 U.S. at 332-33 (quoting Calkins v. Sumner, 13 Wis.
       193, 197 (1860)). Without absolute immunity for witnesses, the Court
       concluded, the truth-seeking process at trial would be impaired. Witnesses
       “might be reluctant to come forward to testify,” and even if a witness took
       the stand, the witness “might be inclined to shade his testimony in favor of
       the potential plaintiff” for “fear of subsequent liability.” 460 U.S. at 333.

Rehberg v. Paulk, 566 U.S. 356, 367 (2012).

       Witnesses enjoy absolute immunity from civil-rights suits even where the
witness’s testimony is alleged to be perjurious. Myers v. Bull, 599 F.2d 863, 866 (8th
Cir. 1979) (citing cases where absolute immunity applied to Bivens-type claims).
Accordingly, Due’s claims against Judge Smith Camp in her individual capacity are
barred by absolute immunity.

       D.      Prosecutorial Immunity
       Liberally construed, Due’s complaint alleges Hoffman and Bailey violated his
constitutional rights by conspiring with Judge Dawson to tamper with the jury to obtain
Due’s conviction. It appears Due’s claim is based on objections he had to the jury
instructions given at his trial.

       Initially, the Court notes Due’s conclusory allegations are insufficient to state a
plausible conspiracy claim. To state a § 1983 or Bivens conspiracy claim, a plaintiff must
allege “an agreement between the parties to inflict a wrong against or injury upon
                                            7
  8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 8 of 10 - Page ID # 19




another, and an overt act that results in damage. A plaintiff must allege with sufficient
particularity and demonstrate with specific material facts that the parties reached some
agreement and conspired together to deprive plaintiff of a federal right.” Gometz v.
Culwell, 850 F.2d 461, 464 (8th Cir. 1988) (internal citation and quotation marks
omitted); see also Solomon, 795 F.3d at 789 n.7 (finding the same analysis applies to
Bivens claims and § 1983 claims). Due’s allegations fall far short of this standard.

       Additionally, Hoffman and Bailey are entitled to absolute immunity from Due’s
claims for damages. “Prosecutors are entitled to absolute immunity from civil liability
under § 1983 when they are engaged in prosecutorial functions that are ‘intimately
associated with the judicial process.’” Schenk v. Chavis, 461 F.3d 1043, 1046 (8th Cir.
2006) (quoting Anderson v. Larson, 327 F.3d 762, 768 (8th Cir. 2003)). Thus, absolute
immunity attaches when a prosecutor’s actions are “prosecutorial” rather than
“investigatory or administrative.” Id. “Absolute immunity covers prosecutorial functions
such as the initiation and pursuit of a criminal prosecution, the presentation of the state’s
case at trial, and other conduct that is intimately associated with the judicial process.”
Brodnicki v. City of Omaha, 75 F.3d 1261, 1266 (8th Cir. 1996), see also Hartman v.
Moore, 547 U.S. 250, 261-62 (2006) (“A Bivens (or § 1983) action for retaliatory
prosecution will not be brought against the prosecutor, who is absolutely immune from
liability for the decision to prosecute.”). Here, Due does not allege any acts by Hoffman
and Bailey that would fall outside the scope of their prosecutorial functions during Due’s
criminal proceedings. Accordingly, the Court will dismiss Due’s claims against Hoffman
and Bailey because they are immune from suit.

       E.     Rules of Pleading
       Finally, Due also named Judges Bataillon, Gerrard, Gossett, Thalken, and Kopf;
the Does; Lucks; and three BOP employees as defendants in the complaint. However, he
makes no allegations against any of them in the body of his complaint. For example, he




                                             8
  8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 9 of 10 - Page ID # 20




does not allege that any of them are personally involved in the alleged constitutional
violations or in his prior criminal trial for that matter. 5

       Federal Rule of Civil Procedure 8 requires that every complaint contain “a short
and plain statement of the claim showing that the pleader is entitled to relief” and that
“each allegation . . . be simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A
complaint must state enough to “give the defendant fair notice of what the . . . claim is
and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007)
(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       “A complaint that only lists a defendant’s name in the caption without alleging
that the defendant was personally involved in the alleged misconduct fails to state a claim
against that defendant.” Knight-Bey v. Bacon, No. 8:19CV330, 2020 WL 1929075, at *2
(D. Neb. Apr. 21, 2020) (quotation omitted); see also Krych v. Hvass, 83 F. App’x 854,
855 (8th Cir. 2003) (unpublished per curiam) (citing Potter v. Clark, 497 F.2d 1206, 1207
(7th Cir. 1974) (holding that court properly dismissed pro se complaint where complaint
did not allege that defendant committed specific act and complaint was silent as to
defendant except for his name appearing in caption)). Accordingly, Due’s complaint fails
to state a claim against any of the remaining defendants.

IV.    CONCLUSION
       Due’s claims against defendants in their official capacities are barred by sovereign
immunity. In addition, his claims against Judge Dawson, Judge Smith Camp, Hoffman,
and Bailey in their individual capacities are barred by various forms of absolute
immunity. Due has failed to allege any factual allegations concerning the remaining
defendants, and his complaint is therefore subject to dismissal under 28 U.S.C.




       5
        Even if the Court were to construe Due’s complaint as alleging Judges Bataillon,
Gerrard, Gossett, Thalken, and Kopf were involved in his criminal case, they would be
entitled to immunity for the same reasons discussed above with respect to Judge Dawson.
                                                 9
 8:20-cv-00172-RFR-PRSE Doc # 19 Filed: 09/14/20 Page 10 of 10 - Page ID # 21




§§ 1915(e)(2) and 1915A. Due will not be given leave to amend his complaint as the
Court concludes that any amendment would be futile.

      Based on the foregoing,

      IT IS ORDERED:
      1.     This matter is dismissed with prejudice.
      2.     A separate judgment shall be entered in this case.

      Dated this 14th day of September 2020.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge




                                           10
